Citation Nr: 1725614	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  98-14 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection, to include on a secondary basis, for left upper extremity neurological disability.

3.  Entitlement to service connection, to include on a secondary basis, for right upper extremity neurological disability.

4.  Entitlement to service connection for sleep apnea.  

5.  Entitlement to a rating in excess of 10 percent for pseudofolliculitis barbae with follicular acne.  

6.  Entitlement to an initial rating in excess of 10 percent for low back disability for the period prior to August 21, 2008, and to a rating in excess of 20 percent from that date.

7.  Entitlement to a rating in excess of 10 percent for left knee disability, including injury to Muscle Group XIV, for the period prior to May 27, 2005.

8.  Entitlement to a rating in excess of 20 percent for left knee disability, including injury to Muscle Group XIV, for the period from May 27, 2005.

9.  Entitlement to a separate compensable rating for left knee instability for the period prior to August 17, 2001.

10.  Entitlement to a separate rating in excess of 10 percent for left knee instability for the period from August 17, 2001 to May 26, 2005.

11.  Entitlement to a separate compensable rating for left knee instability for the period from May 27, 2005.


REPRESENTATION

Veteran represented by:	Hugh D. Cox, Attorney at Law


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VA RO.  

This appeal has previously been before the Board, most recently in June 2015.  With respect to the Veteran's claims of entitlement to service connection for a cervical spine disability and disability of the left upper extremity, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In June 2015, the Board also remanded the issues of entitlement to service connection for an acquired psychiatric disability and a total disability rating based on individual unemployability (TDIU).  A July 2016 rating decision granted the Veteran's claims.  When an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must then be timely filed to initiate appellate review of downstream issues such as the rating assigned for the disability or the effective date of service connection.  The grant of service connection and TDIU extinguished these issues before the Board.  Therefore, the claims for service connection for an acquired psychiatric disability and a TDIU are no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Also in June 2015, the Board remanded the issue of entitlement to a rating in excess of 10 percent for pseudofolliculitis barbae with follicular acne.  The United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with this decision, and it has appealed the decision to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  Therefore, in this case, the Board will stay the Veteran's appeal of the issue of entitlement to a rating in excess of 10 percent for pseudofolliculitis barbae in accordance with the Court's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

Also in June 2015, the Board remanded the issue of entitlement to an effective date earlier than December 18, 2008, for the award of service connection for pseudofolliculitis barbae with follicular acne in order to provide the Veteran with a statement of the case addressing this issue.  A statement of the case was issued in May 2016, and the Veteran did not perfect an appeal of this issue.  Furthermore, in July 2016, the Veteran's representative indicated that the Veteran did not wish to further pursue this claim.  This issue is therefore not before the Board of this time.  

The issues of entitlement to service connection for a neurological disability of the right upper extremity, service connection for sleep apnea, and increased ratings for a back and left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's cervical spine disability either began during or was otherwise caused by his military service, or was either caused or aggravated by his service-connected left knee disability.

2.  The weight of the evidence is against a finding that the Veteran's neurological disability of the left upper extremity either began during or was otherwise caused by his military service, or was either caused or aggravated by his service-connected left knee disability.




CONCLUSIONS OF LAW

1.  The criteria for service connection for cervical spine disability have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for neurological disability of the left upper extremity have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In the instant case, the Veteran was provided with all appropriate notification in June 2010, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, private treatment records, and records from the Social Security Administration (SSA) have been obtained, to the extent available.  

The Veteran received an examination in May 2012.  The Board finds that the May 2012 examiner reviewed the Veteran's claims file and past medical history, noted his current complaints, and rendered an appropriate opinion consistent with the remainder of the evidence of record.  The Board concludes that the medical evidence of record is adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In July 2010 and September 2011, the Veteran requested a hearing before the Board.  In May 2014, however, the Veteran withdrew his request for a hearing before the Board, and the Board thus finds that there is no outstanding request for a hearing.  The Board further finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Board notes that arthritis and organic diseases of the nervous system are chronic diseases, and service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, service incurrence will be presumed for certain chronic diseases, including arthritis and organic diseases of the nervous system, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2016).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016); Harder v. Brown, 5 Vet. App. 183 (1993).  Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service connected.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  To establish service connection for a claimed disability on a secondary basis, there must be evidence of a current disability, a service-connected disability, and medical evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Turning to the facts in this case, in the Veteran's August 1994 separation examination, the Veteran's upper extremities and spine were noted to be normal.  In the Veteran's August 1994 self-report of his medical history, the Veteran denied experiencing symptoms such as arthritis, rheumatism, bursitis, bone or joint deformity, and painful shoulder and elbow.  The Veteran did not otherwise receive in-service treatment for, nor did he complain of symptoms relating to, a cervical spine disability or disability of the left upper extremity.  

Following service, in August 1999, the Veteran complained of left elbow pain.  X-rays of the Veteran's left elbow were normal, and the Veteran was assessed with left elbow pain.  Later in August 1999, the Veteran was involved in a motor vehicle accident and complained of pain in the neck and elbow.  The Veteran was assessed with a cervical sprain secondary to his motor vehicle accident.  In October 1999, nerve conduction studies showed that the Veteran had left ulnar neuropathy.  In November 1999, the Veteran complained of a two-year history of bilateral arm pain.  In December 1999, the Veteran underwent a surgical anterior transposition of the left ulnar nerve.  In January 2000, the Veteran reported that his left arm symptoms were improving.  In February 2000 and April 2000, the Veteran was assessed with left cubital tunnel syndrome.  In October 2003, it was noted that the Veteran had decreased sensation in the left ulnar region.  

In April 2009, the Veteran denied experiencing "significant problems".  In May 2009, the Veteran slipped on a wet floor in a sports bar, fell, and struck his right arm.  The Veteran complained of neck pain as a result of this fall.  

In January 2010, the Veteran reported that he fell nine months before, after his "feet went out from under him".  In March 2010, a clinician noted a date of onset of the Veteran's symptoms of May 2009.  The Veteran filed his claim of entitlement to service connection in May 2010.  In June 2010, the Veteran reported experiencing neck pain that radiated into the upper extremities for the past nine months, and the Veteran denied experiencing an injury causing the pain.  In July 2010, it was noted that the Veteran was receiving treatment for bulging discs in the cervical spine and symptoms of cervical spondylosis.  In August 2010, the Veteran stated that he experienced bulging discs in his cervical spine due to injuries that he incurred in the military.  

In April 2011, the Veteran stated that his cervical spine disability was related to his left knee disability.  In a July 2011 evaluation, the Veteran complained of cervical spinal pain with radiculopathy down the right arm and right trapezius muscle spasm, right lateral elbow pain, and left arm ulnar neuropathy status post-surgery.  The Veteran stated that his symptoms began in May 2009 when he slipped and fell on a wet floor in a restaurant.  The Veteran was diagnosed with paravertebral cervical spinal muscle tenderness with subjective radiculopathy and left ulnar transposition with normal sensory examination.

In April 2012, the Veteran stated that his neck and left upper extremity disabilities were related to his in-service experiences.  The Veteran additionally indicated that his disabilities were caused by a fall that occurred because his left knee went out.  The Veteran underwent a VA examination in May 2012, at which time the examiner diagnosed the Veteran with degenerative disc disease of the cervical spine.  The examiner found that the Veteran suffered from radicular pain or other signs and symptoms due to radiculopathy.  The examiner found that it was less likely than not that the Veteran's neck disability was related to his left knee disability.  Instead, the Veteran's mild degenerative disc disease in the neck was a common condition in those over the age of 40.  

In September 2013, the Veteran stated that he sustained injuries to his neck and left upper extremity as a result of a fall, which he alleged occurred because of his left knee disability.  In June 2014, a clinician noted that the Veteran had an onset of neck pain in 2009, with intermittent stabbing neck pain that persisted for years.  A July 2014 MRI of the Veteran's cervical spine showed multilevel degenerative changes of the cervical spine.  In October 2014, the Veteran complained of neck pain that radiated into his right upper extremity.  

Turning to an analysis of these facts, the evidence demonstrates that the Veteran has a neck disability.  Affording the Veteran with the benefit of the doubt, and notwithstanding contrary medical findings, the Board notes that the Veteran showed left arm ulnar neuropathy in July 2011.  Accordingly, the Board finds that the first Hickson/Wallin element, evidence of a current disability, is met.  

To the extent that the Veteran claims that his disabilities are directly related to his service, the Board notes that the Veteran's service treatment records are silent for treatment or complaints relating to his neck or left upper extremity, and the Veteran's service separation examination was normal.  Furthermore, the Veteran has not identified a specific in-service event or injury that he believes gave rise to his claimed disabilities; the Veteran has instead only broadly argued that his disabilities are related to service.  Accordingly, the Board finds that the second Hickson element is not met.  

While it is unnecessary to address the remaining question of medical nexus, given the failure of the evidence to demonstrate an in-service event, the Board notes that the weight of the evidence of record otherwise fails to connect the Veteran's current disabilities to his military service.  No clinician has linked the Veteran's disabilities to his service.  The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with his disabilities of the cervical spine and left upper extremity, and it finds that he has not done so.  Following the Veteran's separation from service in 1994, at which time the Veteran was found not to have such disabilities, the Veteran first complained of pain in his neck and left upper extremity in 1999, at which time he complained of a two-year history of pain.  The Veteran did not, at that time, attribute his pain to his military service.  The Veteran began consistently seeking treatment for neck pain in May 2009, following his fall on a wet floor.  Again, the Veteran did not, at that time, attribute his pain to his military service.  Thus, the Board notes that the Veteran did not complain of symptoms for approximately five years following service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  

While the Board acknowledges the Veteran's current contentions that he experienced symptoms associated with his cervical spine and left upper extremity disabilities consistently since service, the Board finds these contentions to lack credibility given that the Veteran failed to mention such symptoms at any time for years following service.  Furthermore, before the Veteran's May 2010 claim for benefits, he denied experiencing such symptoms consistently since service.  The Board has every reason to believe the Veteran's past accounts to clinicians regarding the duration of his symptoms, because such accounts were offered in an attempt to obtain appropriate medical care for his symptoms of pain, and were offered more contemporaneous in time to the first onset of symptoms.  The Veteran's more recent claims of a continuity of symptoms lack credibility, and the Board thus finds that, even if it were to consider the Veteran's disabilities of the cervical spine and left upper extremity to be chronic diseases that could be established via a continuity of symptomatology, the record does not support a finding that the Veteran experienced symptoms of his claimed disabilities since service.  

The medical nexus element thus cannot be met via a continuity of symptomatology.  Furthermore, the Board finds that the Veteran's neck and left upper extremity disabilities were not shown within one year following separation from service.  Therefore, presumptive service connection is not warranted.  

Furthermore, to the extent that the Veteran claims that his disabilities are secondarily related to his service-connected left knee disability, the Veteran has alleged, for example in April 2012, that he experienced a fall in May 2009 as a result of his service-connected left knee giving out.  While the Board has thoroughly considered the Veteran's contentions, it finds that the weight of the evidence contradicts the Veteran's claim.  No clinician has attributed the Veteran's May 2009 fall to his service-connected left knee disability.  Furthermore, the Veteran, when seeking medical treatment following his May 2009 fall, did not himself attribute his fall to his left knee disability.  Instead, the Veteran only asserted that his left knee caused his May 2009 fall following his May 2010 claim of entitlement to disability benefits.  

As above, the Board has every reason to believe the Veteran's past accounts to clinicians regarding the nature of his injury, because such accounts were offered in an attempt to obtain appropriate medical care for his symptoms of pain, and were offered more contemporaneous in time to the first onset of symptoms.  The Veteran's more recent claims of a causal relationship between his left knee injury and his May 2009 fall lack credibility, and the Board thus finds that the record does not support a finding that the Veteran's disabilities occurred as a result of his left knee disability.  

To the extent that the Veteran believes that his cervical spine disability or neurological disability of the left upper extremity is related directly to his service or secondarily to his left knee disability, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Lay persons are also competent to provide opinions on some medical issues, such as experiencing pain.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a cervical spine disability and neurological disability of the left upper extremity, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's claimed disabilities are related to his service or to his service-connected left knee disability, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional and concerned the internal functioning of the Veteran's orthopedic and neurological systems, the functioning of which is not readily perceivable by the use of a person's senses.  

In sum, the Board concludes that the preponderance of the evidence is against granting service connection for a cervical spine disability and neurological disability of the left upper extremity.  As the weight of the evidence is against the claims, the claims are denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a cervical spine disability is denied.

Service connection for a neurological disability of the left upper extremity is denied.


REMAND

With regard to the Veteran's claim of entitlement to service connection for a neurological disability of the right upper extremity, in June 2015, the Board remanded the Veteran's claim, in part, to provide him with an examination addressing the likely etiology of the Veteran's disability.  The AOJ did not request such an examination, and the Veteran's claim must again be remanded in order for such an examination to occur.  

The Board's June 2015 remand additionally remanded the Veteran's claims of entitlement to increased ratings for back and left knee disabilities to afford him with VA examinations addressing the current severity of his disabilities.  The Veteran underwent such examinations in July 2016.  While the examiners reported range of motion findings, the examiner did not express such findings in terms of the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion.  Since the time of that examination, the United States Court of Appeals for Veterans Claims (Court) has held that VA orthopedic examinations must include joint testing for pain on both active and passive motion, and both weight-bearing and non-weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  As such, lacking the required findings pursuant to Correia, the July 2016 examination reports are inadequate.

Although the Board sincerely regrets the delay, it is necessary to ensure that the Veteran's VA examinations comply with the Court's holding in Correia.  Therefore, on remand, the Veteran should be afforded another VA examination to ascertain the current severity and manifestations of his service-connected back and left knee disabilities.

With respect to the Veteran's claim of entitlement to service connection for sleep apnea, in May 2016, the RO denied the Veteran's claim.  In July 2016, the Veteran submitted a statement disagreeing with this decision.  As yet, a statement of the case does not appear to have been issued, and it is therefore proper to remand the issue of entitlement to service connection for sleep apnea to ensure that the Veteran is provided with a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue should be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing the issue of entitlement to service connection for sleep apnea.  The Veteran should be informed of the period of time within which he must file a substantive appeal to perfect an appeal of this issue to the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

2.  Schedule the Veteran for a VA examination to determine the likely etiology of the Veteran's disability of the right upper extremity.  After reviewing the pertinent evidence of record, the examiner should address whether the Veteran's disability of the right upper extremity had an onset in service or is otherwise related to service.

For the purpose of this opinion, the examiner should assume that the Veteran has a disability of the right upper extremity.  The examiner should also consider the pertinent evidence of record, including the Veteran's June 1993 in-service treatment for a sore right wrist.  

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of the Veteran's back and left knee disabilities.  The examiner should, consistent with 38 C.F.R. § 4.59, ensure that the examination report, to the extent possible, describes the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion, in addition to the results following repetitive motion testing.  If any of the requested tests cannot be provided, it should be explained why.  Failure to do so will result in the examination report being found inadequate.

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of the Veteran's pseudofolliculitis barbae with follicular acne.  All relevant findings should be reported in detail.  The examiner should specifically identify the percentage of exposed areas of the Veteran's body affected by the service-connected skin disorder, as well as the percentage of the entire body affected by the disorder.  The examiner should also indicate whether or not the disorder requires treatment with systemic therapy (such as corticosteroids or other immunosuppressive drugs); results in visible or palpable tissue loss; or results in gross distortion or asymmetry of facial features.   

5.  Then, readjudicate the claims of entitlement to service connection for a neurological disability of the right upper extremity and increased ratings for a back and left knee disability.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


